SULLIVAN, J.
Madeline Bacon and Edward Stanley were convicted on charges of fornication and adultery; under 13024 GC., the action against each *310being separate and distinct. Error was prosecuted and the parties contended that the judgment of the Cleveland Municipal Court was clearly against the weight of the evidence. The cause below proceeded on the theory that one act was sufficient to support a conviction for living or co-habitating in a state of fornication and adultery. The Court of Appeals held:
Attorneys—J. L. Lind for Bacon, et; J. F. Smith for City; all of Cleveland.
1. It must be shown that there was more than a single act, and that there must be shown the parties were living in such a state as to imply co-habitation.
2. This is enough evidence to create a hypothesis of innocence to render it impossible to allow a conviction to stand under the crimianal law while the record discloses evidence that warrants a reasonable doubt. Judgment of Municipal Court reversed.